Title: To John Adams from William Plumer, 14 October 1811
From: Plumer, William
To: Adams, John



My dear Sir,
Epping (NH.) October 14. 1811

By the last mail I received your favour of the 7th instant, informing me that your son has declined the appointment of Judge of the Supreme Court of the United States, & that he will remain at Russia, at the least another winter. In the course of the present week I shall address myself to him, by letter, in that distant country.
I think your invaluable correspondence, published in the Boston Patriot, is read by many more persons than you apprehend. Many of my friends, correspondents & acquaintances, in different parts of the Union, read it, & a considerable portion of them with deep attention. For myself, I assure you, there is no publication that I read with more interest than that correspondence. I have the first volume of it bound in octavo— & a complete set of it from the beginning up to last week in the Boston Patriot—which at the end of each year, I have bound in volumes. By the continuation of that correspondence you will perform a great service to your country—& raise a monument to perpetuate your own merit, more desirable than that of marble. I do therefore sincerely hope, that you will be blessed with long life, good health & a strong & steady disposition to continue that correspondence for many years yet to come. Of the great events that occurred during your ministry abroad, & under your administration as Vice President, & President of the United States, at home, no man living has a more thorough knowledge than you have and indeed of many interesting facts, you must, from the nature of things, be the sole depository. Permit not these to perish with you—but cast this literary bread upon the waters, & if you do not receive it again till after many days, I am confident that many, very many, of the deserving few, whose approbation is worthy the notice of the good & great, will with grateful hearts bless the labours & consecrate the memory of the sage of Quincy.
I am with much respect and esteem / Dear Sir, / your real friend / and humble servant
William Plumer